\lee)NAL
                                                                                        04/21/2020
            IN THE SUPREME COURT OF THE STA I h OF MONTANA
                                                                                    Case Number: OP 20-0063
                                      OP 20-0063


 PUBLIC EMPLOYEES'RETIREMENT BOARD                                   FILED
 OF THE STATE OF MONTANA,                                            APR 2 1 2020
                                                                    Bowen Greenwood
              Petitioner,                                        Clertc of Supreme
                                                                                   Court
                                                                     State of Montano

                                                                  ORDER
       v.

 LEWIS & CLARK COUNTY,

              Respondent.


      Petitioner Public Employees' Retirement Board ofthe State of Montana(MPERB)
seeks declaratory judgment on original jurisdiction under M. R. App. P. 14(4). MPERB
alleges it is entitled to declaratory judgment because the decision of the Commission of
Respondent Lewis & Clark County to privatize the PureView Health Center and terminate
its employees from County employment will endanger the actuarial soundness ofthe Public
Employees' Retirement System and place the burden for unfunded actuarial liability
attributable to PureView upon its members unless the County is required to pay the
unfunded pension liabilities that have been accrued by these employees.
       After reviewing MPERB's Petition, we granted Lewis and Clark County time to
respond. We later granted Montana Association of Counties and Cascade County the right
to intervene, and we granted leave to participate as amici curiae to Montana Federation of
Public Employees, the Teachers' Retirement System of the State of Montana, the
Association ofMontana Retired Public Employees,and the Montana Board ofInvestments.
      Pursuant to M.R. App.P. 14(4), an original proceeding in the form ofa declaratory
judgment action may be commenced in this Court when urgency or emergency factors
make litigation in the trial courts and the normal appeal process inadequate and the case
involves purely .legal questions of statutory or constitutional interpretation that are of
statewide importance.
       In its response to MPERB's Petition, Lewis and Clark County argues this matter is
not appropriate for an original proceeding in this Court. While the County agrees the matter
is of statewide importance, it disagrees that it involves purely legal questions. It further
argues the Petition fails to provide evidence sufficient to demonstrate that an emergency
exists that makes the normal appeal process inadequate.
       In its Petition, MPERB alleges the County's actions place the solvency and actuarial
soundness ofthe pension funds"at immediate risk," and warns that lengthy litigation could
affect its solvency and affect its ability to pay benefits. Elsewhere in the Petition, MPERB
alleges the amount at issue is estimated at between $4.5 million and $5.165 million. While
not an insignificant amount of money, given the value ofthe pension funds as a whole,this
Court fails to see how this shortfall could lead to such catastrophic results in the time it
would take the parties to litigate these matters through the normal procedure. Moreover,
should MPERB ultimately prevail, there is no suggestion that the County would be unable
to pay the judgment at that time. MPERB has not demonstrated that urgency or emergency
factors make litigation in the trial courts and the normal appeal process inadequate.
Further, while this may involve a predominantly legal issue, development of a factual
record and clarification of the nature and depth of relief sought at the district court level
appears necessary. Thus, we conclude this matter is not appropriate for an original
proceeding in the form of a declaratory judgment action.
       IT IS THEREFORE ORDERED that the Petition for Declaratory judgment on
Original Jurisdiction is DENIED and DISMISSED.
       The Clerk is directed to provide notice ofthis Order to all counsel of record.
       DATED this Z-1 —day of April, 2020.



                                                                Chief Justice
3